                                                                  Case 5:20-cv-04048-SVK Document 23 Filed 08/27/20 Page 1 of 24




                                                          1   CLARKSON LAW FIRM, P.C.                    MOON LAW APC
                                                              Ryan J. Clarkson (SBN 257074)              Christopher D. Moon (SBN 246622)
                                                          2   rclarkson@clarksonlawfirm.com              chris@moonlawapc.com
                                                              Shireen M. Clarkson (SBN 237882)           Kevin O. Moon (SBN 246792)
                                                          3   sclarkson@clarksonlawfirm.com              kevin@moonlawapc.com
                                                              Matthew T. Theriault (SBN 244037)          228 Hamilton Avenue, 3rd Floor
                                                          4   mtheriault@clarksonlawfirm.com             Palo Alto, California 94301
                                                              Lauren E. Anderson (SBN 329173)            Tel: (415) 730-0387
                                                          5   landerson@clarksonlawfirm.com              Fax: (650) 618-0478
                                                              9255 Sunset Blvd., Suite 804
                                                          6   Los Angeles, CA 90069                      Attorneys for Plaintiff
                                                              Tel: (213) 788-4050
                                                          7   Fax: (213) 788-4070
                                                          8   Attorneys for Plaintiff
                                                          9

                                                         10
                                                                                        UNITED STATES DISTRICT COURT
                                                         11
                          9255 Sunset Blvd., Suite 804




                                                                                  NORTHERN DISTRICT OF CALIFORNIA
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         12

                                                         13   PHILLIP WHITE,                                 Case No.: 5:20-cv-04048-SVK
                                                              individually and on behalf of all others
                                                         14   similarly situated,                            FIRST AMENDED CLASS
                                                                                                             ACTION COMPLAINT
                                                         15                Plaintiff,
                                                         16         v.
                                                         17   GLAXOSMITHKLINE CONSUMER
                                                              HEALTHCARE HOLDINGS (US) LLC,
                                                         18                                                  JURY TRIAL DEMANDED
                                                                           Defendant.
                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25          Plaintiff Phillip White (“Plaintiff”), individually and on behalf of all others
                                                         26   similarly situated, as more fully described herein (the “Class” and “Class Members”),
                                                         27   brings this class action against Defendant GlaxoSmithKline Consumer Healthcare
                                                         28   Holdings (US) LLC (“Defendant”), and alleges as follows:
                                                                                                         1
                                                                                        FIRST AMENDED CLASS ACTION COMPLAINT
                                                                  Case 5:20-cv-04048-SVK Document 23 Filed 08/27/20 Page 2 of 24




                                                          1                               NATURE OF THE ACTION
                                                          2         1.    In recent years, consumers have poured billions of dollars into the
                                                          3   “natural” products market. In fact, “[s]ales growth in natural products is outpacing
                                                          4   the total food and beverage retail market,” with “natural products reach[ing] $47.2
                                                          5   billion in dollar volume for the year ending May 2019.” 1 In addition, dollar sales for
                                                          6   natural products grew as much as 78% over last year. 2
                                                          7         2.    As a result, companies have scrambled to manufacture and sell “natural”
                                                          8   products in an effort to gain market share. Unfortunately, rather than creating the
                                                          9   products consumers desire, Defendant has chosen instead to “greenwash” its products
                                                         10   through deceptive labeling in order to convince consumers the products are “natural”
                                                         11   when, in reality, they are not.
                          9255 Sunset Blvd., Suite 804
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         12         3.    The purported “natural” products at issue are Benefiber Original 100%
                                                         13   Natural Fiber Supplement and Benefiber Healthy Shape 100% Natural Fiber
                                                         14   Supplement (collectively, “Products”).
                                                         15

                                                         16

                                                         17

                                                         18

                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24
                                                              1
                                                         25     Report: Natural Products Growth Outpaces Total Food and Beverage, GROCERY
                                                              DIVE, Sept. 19, 2019, https://www.grocerydive.com/news/report-natural-products-
                                                         26
                                                              growth-outpaces-total-food-and-beverage/562353/ (last visited August 27, 2020).
                                                              2
                                                         27     Natural Product Sales Up Significantly Compared to Last Year, NEW HOPE, June 4,
                                                              2020, https://www.newhope.com/market-data-and-analysis/natural-product-sales-
                                                         28
                                                              significantly-compared-last-year (last visited August 27, 2020).
                                                                                                         2
                                                                                    FIRST AMENDED CLASS ACTION COMPLAINT
                                                                    Case 5:20-cv-04048-SVK Document 23 Filed 08/27/20 Page 3 of 24




                                                          1           4.   Defendant manufactures, markets, advertises, labels, and sells the
                                                          2   Products throughout California.
                                                          3           5.   Contrary to the Products’ labeling and advertising, and as explained in
                                                          4   detail below, the purportedly “100% Natural” Products are created using a multi-step
                                                          5   chemical process that fundamentally alters the “natural” source ingredient into a non-
                                                          6   natural, synthetic ingredient, of which the Products are comprised.
                                                          7           6.   Through falsely, misleadingly, and deceptively labeling the Products,
                                                          8   Defendant sought to take advantage of consumers’ desire for natural food products.
                                                          9   Yet Defendant has done so at the expense of unwitting consumers, as well as
                                                         10   Defendant’s lawfully acting competitors, over whom Defendant maintains an unfair
                                                         11   competitive advantage.
                          9255 Sunset Blvd., Suite 804
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         12           7.   As a result, Plaintiff brings this action individually and on behalf of those
                                                         13   similarly situated, and seeks to represent a California Class (defined infra). Plaintiff
                                                         14   seeks damages, interest thereon, reasonable attorneys’ fees and costs, restitution,
                                                         15   other equitable relief, and disgorgement of all benefits Defendant has enjoyed from
                                                         16   its conduct. In addition, Plaintiff seeks injunctive relief to stop Defendant’s unlawful
                                                         17   conduct in the false, deceptive, and misleading labeling and marketing of the
                                                         18   Products. Plaintiff makes these allegations based on his personal knowledge and,
                                                         19   otherwise, on information and belief based on investigation of his counsel.
                                                         20           8.   Plaintiff’s primary litigation objective is to enjoin Defendant’s unlawful
                                                         21   false labeling practices and to obtain restitution for the Class.
                                                         22                                      JURISDICTION
                                                         23           9.   This Court has original jurisdiction over this action pursuant to the Class
                                                         24   Action Fairness Act of 2005, 28 U.S.C. § 1332(d), because the proposed Class
                                                         25   consists of 100 or more members; the amount in controversy exceeds $5,000,000,
                                                         26   exclusive of costs and interest; and minimal diversity exists. This Court also has
                                                         27   supplemental jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367.
                                                         28   ///
                                                                                                          3
                                                                                    FIRST AMENDED CLASS ACTION COMPLAINT
                                                                   Case 5:20-cv-04048-SVK Document 23 Filed 08/27/20 Page 4 of 24




                                                          1                                           VENUE
                                                          2          10. Venue is proper in this District under 28 U.S.C. § 1391 because a
                                                          3   substantial part of the events and omissions giving rise to Plaintiff’s claims occurred
                                                          4   in this District. In addition, Plaintiff purchased the unlawful Product in this District,
                                                          5   and Defendant has marketed, advertised, and sold the Products within this District.
                                                          6                                           PARTIES
                                                          7   A.    Plaintiff
                                                          8          11. Plaintiff Phillip White, who is currently a resident of Santa Clara,
                                                          9   California, purchased the Benefiber Prebiotic Fiber Supplement at a Target store in
                                                         10   or near Santa Clara, California for approximately $12 in January 2020. The labeling
                                                         11   of the Product purchased by Plaintiff is typical of the labeling of the Products
                          9255 Sunset Blvd., Suite 804
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         12   purchased by members of the Class. In making his purchase, Plaintiff relied upon the
                                                         13   claims made on the Product’s advertising and label. The claims were prepared and
                                                         14   approved by Defendant and its agents and disseminated statewide, as well as designed
                                                         15   to encourage consumers to purchase the Product. If Plaintiff had known that the
                                                         16   Product was not “100% Natural” he would not have purchased the Product or would
                                                         17   have purchased it on different terms.
                                                         18   B.    Defendant
                                                         19          12. Defendant GlaxoSmithKline Consumer Healthcare Holdings (US) LLC
                                                         20   is a Delaware corporation with its principal place of business in Warren, New Jersey.
                                                         21          13. Defendant and its agents promoted, marketed and sold the Products at
                                                         22   issue in this jurisdiction and in this judicial district. The unfair, unlawful, deceptive,
                                                         23   and misleading advertising and labeling of the Products were prepared and/or
                                                         24   approved by Defendant and its agents, and were disseminated by Defendant and its
                                                         25   agents through labeling and advertising containing the misrepresentations alleged
                                                         26   herein.
                                                         27                               FACTUAL ALLEGATIONS
                                                         28          14. Defendant manufactures, markets, promotes, advertises, and sells a
                                                                                                          4
                                                                                    FIRST AMENDED CLASS ACTION COMPLAINT
                                                                    Case 5:20-cv-04048-SVK Document 23 Filed 08/27/20 Page 5 of 24




                                                          1   variety of dietary fiber products under the “Benefiber” brand name. Defendant claims
                                                          2   its dietary fiber products “support good digestive health” by “[s]trenghten[ing] your
                                                          3   existing healthy gut bacteria to help optimize gut health.” 3
                                                          4           15. In an effort to convince consumers that certain of its products are
                                                          5   “natural,” Defendant prominently and uniformly labels the Products as “100%
                                                          6   Natural.” In fact, Defendant places the “100% Natural” claim on the top center portion
                                                          7   of the Products’ label. 4 In addition, Defendant reinforces a consumer’s understanding
                                                          8   that the Products are “natural” using various natured-themed imagery. For example,
                                                          9   the “100% Natural” claim is framed by a plant stem and leaves. Further, the Products’
                                                         10   labeling uses various shades of green as its coloring scheme.
                                                         11           16. The following are images of the Products:
                          9255 Sunset Blvd., Suite 804
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         12   ///
                                                         13   ///
                                                         14   ///
                                                         15   ///
                                                         16   ///
                                                         17   ///
                                                         18   ///
                                                         19   ///
                                                         20   ///
                                                         21
                                                              3
                                                                Claims are taken from Defendant’s official website: https://www.benefiber.com/
                                                         22   (last visited August 27, 2020).
                                                              4
                                                         23     Defendant also claims on its website that “Benefiber® contains a 100%
                                                              natural prebiotic fiber that fits into any lifestyle.” See
                                                         24
                                                              https://www.benefiber.com/about/ (last visited August 27, 2020). And “Benefiber is
                                                         25   a 100 percent natural prebiotic fiber[.]”. See https://www.benefiber.com/amp/what-
                                                              are-probiotics-benefits.html#disclaimer1 (last visited August 27, 2020). Similarly,
                                                         26
                                                              Defendant states on its website: “Think all fiber supplements are equal? Think
                                                         27   again. Benefiber products are . . . “100% natural.” See
                                                              https://www.benefiber.com/fiber-in-your-life/daily-fiber-intake/the-benefiber-
                                                         28
                                                              difference/ (last visited August 27, 2020).
                                                                                                         5
                                                                                   FIRST AMENDED CLASS ACTION COMPLAINT
                                                              Case 5:20-cv-04048-SVK Document 23 Filed 08/27/20 Page 6 of 24




                                                          1

                                                          2

                                                          3

                                                          4

                                                          5

                                                          6

                                                          7

                                                          8

                                                          9

                                                         10

                                                         11
                          9255 Sunset Blvd., Suite 804
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         12

                                                         13

                                                         14

                                                         15

                                                         16

                                                         17

                                                         18

                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28
                                                                                                 6
                                                                             FIRST AMENDED CLASS ACTION COMPLAINT
                                                              Case 5:20-cv-04048-SVK Document 23 Filed 08/27/20 Page 7 of 24




                                                          1

                                                          2

                                                          3

                                                          4

                                                          5

                                                          6

                                                          7

                                                          8

                                                          9

                                                         10

                                                         11
                          9255 Sunset Blvd., Suite 804
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         12

                                                         13

                                                         14

                                                         15

                                                         16

                                                         17

                                                         18

                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28
                                                                                                 7
                                                                             FIRST AMENDED CLASS ACTION COMPLAINT
                                                              Case 5:20-cv-04048-SVK Document 23 Filed 08/27/20 Page 8 of 24




                                                          1

                                                          2

                                                          3

                                                          4

                                                          5

                                                          6

                                                          7

                                                          8

                                                          9

                                                         10

                                                         11
                          9255 Sunset Blvd., Suite 804
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         12

                                                         13

                                                         14

                                                         15

                                                         16

                                                         17

                                                         18

                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28
                                                                                                 8
                                                                             FIRST AMENDED CLASS ACTION COMPLAINT
                                                                  Case 5:20-cv-04048-SVK Document 23 Filed 08/27/20 Page 9 of 24




                                                          1         17. Despite labeling the Products as “100% Natural,” the Products’ only
                                                          2   listed ingredient is “wheat dextrin,” which is a non-natural, synthetic ingredient.
                                                          3         18. Wheat dextrin is created from wheat starch, which is the processed
                                                          4   endosperm of the wheat grain.
                                                          5         19. The processing of wheat starch to yield wheat dextrin involves a multi-
                                                          6   step process that utilizes hydrochloric acid, added enzymes and a tailored, highly
                                                          7   controlled method, which selects for biological properties that resist digestion,
                                                          8   increases fiber content, enhances solubility, lowers viscosity and adds sweetness to
                                                          9   the product marketed to consumers. 5
                                                         10         20. This process transforms the digestible, 0% fiber wheat starch ingredient
                                                         11   into the non-digestible, 85% fiber wheat dextrin ingredient touted to consumers. 6 In
                          9255 Sunset Blvd., Suite 804
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         12   short, the “natural” source ingredient—wheat grain—is substantially chemically
                                                         13   processed and altered to become the non-natural, synthetic ingredient wheat dextrin.
                                                         14   Therefore, the Products are not “100% Natural.”
                                                         15         21. The National Advertising Division (“NAD”) agrees.7 The NAD is an
                                                         16   investigative unit of the advertising industry system of self-regulation and is
                                                         17   administered by the Council of Better Business Bureau. 8 The NAD “was founded in
                                                         18   1971 as a unique industry-created forum to examine the truth and accuracy of
                                                         19   advertising claims made in national advertising.”9
                                                         20         22. The Proctor & Gamble Company, which makes a competing product,
                                                         21
                                                              5
                                                                NAD Recommends GlaxoSmithKline Discontinue Benefiber Claims of “100%
                                                         22   Natural,” Satiety, and Curbing Cravings; Advertiser to Appeal, BETTER BUSINESS
                                                         23   BUREAU, May 16, 2020, https://bbbprograms.org/media-center/decisions-
                                                              details/nad-recommends-glaxosmithkline-discontinue-benefiber-claims-of-100-
                                                         24
                                                              natural-satiety-and-curbing-cravings-advertiser-to-appeal (last visited August 27,
                                                         25   2020).
                                                              6
                                                                 Id.
                                                         26   7
                                                                Id.
                                                              8
                                                         27     Id.
                                                              9
                                                                https://www.aaaa.org/new-leader-join-national-advertising-division-critical-ad-
                                                         28
                                                              industry-self-regulation-program/ (last visited August 27, 2020).
                                                                                                         9
                                                                                   FIRST AMENDED CLASS ACTION COMPLAINT
                                                                   Case 5:20-cv-04048-SVK Document 23 Filed 08/27/20 Page 10 of 24




                                                          1   challenged the veracity of the Products’ “100% Natural” claims in a proceeding
                                                          2   before the NAD.10
                                                          3           23. In response, the NAD, “carefully reviewed the evidence and arguments
                                                          4   . . . and determined that the processing of wheat starch to yield the wheat dextrin
                                                          5   found in Benefiber represents a significant alteration of the source ingredient that
                                                          6   is inconsistent with a consumer’s reasonable understanding of a product that
                                                          7   claims to be “100% natural,” and recommended that the claim be discontinued.” 11
                                                          8           24. 7 U.S.C. § 6502 defines the term “synthetic” as “a substance that is
                                                          9   formulated or manufactured by a chemical process or by a process that chemically
                                                         10   changes a substance extracted from naturally occurring plant, animal, or mineral
                                                         11   sources, except that such term shall not apply to substances created by naturally
                          9255 Sunset Blvd., Suite 804
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         12   occurring biological processes.”
                                                         13           25. Furthermore, Merriam-Webster defines “natural” as “existing in or
                                                         14   produced by nature: not artificial,” and “not having any extra substances or chemicals
                                                         15   added: not containing anything artificial.”
                                                         16           26. In addition, the FTC has cautioned that “[m]arketers that are using terms
                                                         17   such as natural must ensure that they can substantiate whatever claims they are
                                                         18   conveying to reasonable consumers. If reasonable consumers could interpret a
                                                         19   natural claim as representing that a product contains no artificial ingredients, then the
                                                         20   marketer must be able to substantiate that fact.” Guides for the Use of Environmental
                                                         21   Marketing Claims, 75 FR 63552-01, 63586 (Oct. 15, 2010).
                                                         22           27. No reasonable definition of “natural” includes ingredients that, even if
                                                         23   sourced from “nature,” are subject to extensive, transformative processing before
                                                         24
                                                              10
                                                         25       NAD Recommends GlaxoSmithKline Discontinue Benefiber Claims of “100%
                                                              Natural,” Satiety, and Curbing Cravings; Advertiser to Appeal, BETTER BUSINESS
                                                         26
                                                              BUREAU, May 16, 2020, https://bbbprograms.org/media-center/decisions-details/nad-
                                                         27   recommends-glaxosmithkline-discontinue-benefiber-claims-of-100-natural-satiety-
                                                              and-curbing-cravings-advertiser-to-appeal (last visited August 27, 2020).
                                                         28   11
                                                                 Id. (emphasis added)
                                                                                                         10
                                                                                    FIRST AMENDED CLASS ACTION COMPLAINT
                                                                   Case 5:20-cv-04048-SVK Document 23 Filed 08/27/20 Page 11 of 24




                                                          1   their inclusion in a product.
                                                          2           28. The Products’ “100% Natural” representations cause reasonable
                                                          3   consumers, including Plaintiff, to believe the Products do not contain non-natural,
                                                          4   synthetic, artificial, and/or highly processed ingredients.
                                                          5           29. Consumers have become increasingly concerned about the effects of
                                                          6   synthetic ingredients in products. Indeed, consumers, including Plaintiff, are willing
                                                          7   to pay, and have paid, a premium for products advertised, marketed, and labeled
                                                          8   as being “natural” over products containing non-natural, synthetic ingredients.
                                                          9           30. Defendant materially misled and failed to adequately inform consumers,
                                                         10   including Plaintiff, that the Products contain non-natural, synthetic, artificial, and/or
                                                         11   highly processed ingredients.
                          9255 Sunset Blvd., Suite 804
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         12           31. Based on Defendant’s uniform material misrepresentations and
                                                         13   omissions, consumers have purchased the Products to their detriment.
                                                         14   C.     Plaintiff Purchased the Misleading and Deceptive Products
                                                         15           32. As described supra, Plaintiff purchased the Benefiber Prebiotic Fiber
                                                         16   Supplement Product.
                                                         17           33. The “100% Natural” representations were and are material to reasonable
                                                         18   consumers, including Plaintiff, in making purchasing decisions.
                                                         19           34. Plaintiff relied on Defendant’s misrepresentations, described herein, in
                                                         20   making the decision to purchase the Product.
                                                         21           35. At the time Plaintiff purchased the Product, Plaintiff did not know, and
                                                         22   had no reason to know, that the Product’s labeling and advertising were false,
                                                         23   misleading, deceptive, and unlawful as set forth herein.
                                                         24           36. Defendant materially misled and failed to adequately inform reasonable
                                                         25   consumers, including Plaintiff, that the Products contained non-natural, synthetic,
                                                         26   artificial, and/or highly processed ingredients.
                                                         27           37. Plaintiff would not have purchased the Product, or would have purchased
                                                         28   it on different terms, if he had known the truth. Accordingly, based on Defendant’s
                                                                                                         11
                                                                                    FIRST AMENDED CLASS ACTION COMPLAINT
                                                                 Case 5:20-cv-04048-SVK Document 23 Filed 08/27/20 Page 12 of 24




                                                         1    material misrepresentations and omissions, reasonable consumers, including Plaintiff,
                                                         2    purchased the Products to their detriment.
                                                         3          38. Plaintiff would like to purchase the Products in the future if they were
                                                         4    properly labeled, and/or the ingredients complied with the labeling and advertising
                                                         5    statements. Specifically, Plaintiff would consider purchasing the Products again if the
                                                         6    Products did not contain non-natural, synthetic, artificial, and/or highly processed
                                                         7    ingredients.
                                                         8                              CLASS ACTION ALLEGATIONS
                                                         9          39. Plaintiff brings this action as a class action pursuant to Federal Rules of
                                                         10   Civil Procedure 23(b)(2) and 23(b)(3) on behalf of himself and all others similarly
                                                         11   situated, and as members of the Classes defined as follows:
                          9255 Sunset Blvd., Suite 804
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         12
                                                                             All residents of California who, between June 17, 2016 and the present,
                                                         13                  purchased the Products (the “Class”).
                                                         14         40. Excluded from the Class are: (i) Defendant, its assigns, successors, and
                                                         15   legal representatives; (ii) any entities in which Defendant has controlling interests;
                                                         16   (iii) federal, state, and/or local governments, including, but not limited to, their
                                                         17   departments, agencies, divisions, bureaus, boards, sections, groups, counsels, and/or
                                                         18   subdivisions; (iv) all persons presently in bankruptcy proceedings or who obtained a
                                                         19   bankruptcy discharge in the last three years; and (v) any judicial officer presiding over
                                                         20   this matter and person within the third degree of consanguinity to such judicial officer.
                                                         21         41. Plaintiff reserves the right to amend or otherwise alter the class definitions
                                                         22   presented to the Court at the appropriate time in response to facts learned through
                                                         23   discovery, legal arguments advanced by Defendant, or otherwise.
                                                         24         42. This action is properly maintainable as a class action pursuant to Federal
                                                         25   Rule of Civil Procedure 23 for the reasons set forth below.
                                                         26         43. Numerosity: Members of the Class are so numerous that joinder of all
                                                         27   members is impracticable. Upon information and belief, the Class consists of
                                                         28   thousands of purchasers (if not more) dispersed throughout the State of California.
                                                                                                         12
                                                                                     FIRST AMENDED CLASS ACTION COMPLAINT
                                                                Case 5:20-cv-04048-SVK Document 23 Filed 08/27/20 Page 13 of 24




                                                          1   Accordingly, it would be impracticable to join all members of the Class before the
                                                          2   Court.
                                                          3            44. Common Questions Predominate: There are numerous and substantial
                                                          4   questions of law or fact common to all members of the Class that predominate over
                                                          5   any individual issues. Included within the common questions of law or fact are:
                                                          6        a.      Whether Defendant engaged in unlawful, unfair or deceptive business
                                                          7                practices by advertising and selling the Products;
                                                          8        b.      Whether Defendant’s conduct constitutes an unfair method of
                                                          9                competition, or unfair or deceptive act or practice, in violation of Civil
                                                         10                Code section 1750, et seq.;
                                                         11        c.      Whether Defendant used deceptive representations in connection with the
                          9255 Sunset Blvd., Suite 804
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         12                sale of the Products in violation of Civil Code section 1750, et seq.;
                                                         13        d.      Whether Defendant represented that the Products have characteristics or
                                                         14                quantities that they do not have in violation of Civil Code section 1750,
                                                         15                et seq.;
                                                         16        e.      Whether Defendant advertised the Products with intent not to sell them as
                                                         17                advertised in violation of Civil Code section 1750, et seq.;
                                                         18        f.      Whether Defendant’s labeling and advertising of the Products are untrue
                                                         19                or misleading in violation of Business and Professions Code section
                                                         20                17500, et seq.;
                                                         21        g.      Whether Defendant knew or by the exercise of reasonable care should
                                                         22                have known its labeling and advertising was and is untrue or misleading
                                                         23                in violation of Business and Professions Code section 17500, et seq.;
                                                         24        h.      Whether Defendant’s conduct is an unfair business practice within the
                                                         25                meaning of Business and Professions Code section 17200, et seq.;
                                                         26        i.      Whether Defendant’s conduct is a fraudulent business practice within the
                                                         27                meaning of Business and Professions Code section 17200, et seq.;
                                                         28
                                                                                                         13
                                                                                      FIRST AMENDED CLASS ACTION COMPLAINT
                                                                 Case 5:20-cv-04048-SVK Document 23 Filed 08/27/20 Page 14 of 24




                                                          1        j.     Whether Defendant’s conduct is an unlawful business practice within the
                                                          2               meaning of Business and Professions Code section 17200, et seq.;
                                                          3        k.     Whether Defendant’s conduct constitutes breach of express warranty;
                                                          4        l.     Whether Plaintiff and the Class are entitled to equitable and/or injunctive
                                                          5               relief;
                                                          6        m.     Whether Plaintiff and the Class have sustained damages as a result of
                                                          7               Defendant’s unlawful conduct;
                                                          8        n.     The proper measure of damages sustained by Plaintiff and Class
                                                          9               Members; and
                                                         10        o.     Whether Defendant was unjustly enriched by its unlawful conduct.
                                                         11         45. Typicality: Plaintiff’s claims are typical of the claims of the Class
                          9255 Sunset Blvd., Suite 804
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         12   Members he seeks to represent because Plaintiff, like the Class Members, purchased
                                                         13   Defendant’s misleading and deceptive Product. Defendant’s unlawful, unfair and/or
                                                         14   fraudulent actions concern the same business practices described herein irrespective
                                                         15   of where they occurred or were experienced. Plaintiff and the Class sustained similar
                                                         16   injuries arising out of Defendant’s conduct. Plaintiff’s and Class Members’ claims
                                                         17   arise from the same practices and course of conduct and are based on the same legal
                                                         18   theories.
                                                         19         46. Adequacy: Plaintiff is an adequate representative of the Class he seeks to
                                                         20   represent because his interests do not conflict with the interests of the Class Members
                                                         21   Plaintiff seeks to represent. Plaintiff will fairly and adequately protect Class
                                                         22   Members’ interests and has retained counsel experienced and competent in the
                                                         23   prosecution of complex class actions, including complex questions that arise in
                                                         24   consumer protection litigation.
                                                         25         47. Superiority and Substantial Benefit: A class action is superior to other
                                                         26   methods for the fair and efficient adjudication of this controversy, since individual
                                                         27   joinder of all members of the Class is impracticable and no other group method of
                                                         28
                                                                                                        14
                                                                                    FIRST AMENDED CLASS ACTION COMPLAINT
                                                                 Case 5:20-cv-04048-SVK Document 23 Filed 08/27/20 Page 15 of 24




                                                          1   adjudication of all claims asserted herein is more efficient and manageable for at least
                                                          2   the following reasons:
                                                          3
                                                                   a.     The claims presented in this case predominate over any questions of law
                                                          4               or fact, if any exist at all, affecting any individual member of the Class;
                                                          5
                                                                   b.     Absent a Class, the members of the Class will continue to suffer damage
                                                          6               and Defendant’s unlawful conduct will continue without remedy while
                                                          7               Defendant profits from and enjoys its ill-gotten gains;

                                                          8        c.     Given the size of individual Class Members’ claims, few, if any, Class
                                                          9               Members could afford to or would seek legal redress individually for the
                                                                          wrongs Defendant committed against them, and absent Class Members
                                                         10               have no substantial interest in individually controlling the prosecution of
                                                         11               individual actions;
                          9255 Sunset Blvd., Suite 804
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         12        d.     When the liability of Defendant has been adjudicated, claims of all
                                                         13               members of the Class can be administered efficiently and/or determined
                                                                          uniformly by the Court; and
                                                         14

                                                         15        e.     This action presents no difficulty that would impede its management by
                                                                          the Court as a class action, which is the best available means by which
                                                         16               Plaintiff and Class Members can seek redress for the harm caused to them
                                                         17               by Defendant.
                                                         18         48. Because Plaintiff seeks relief for all members of the Class, the prosecution
                                                         19   of separate actions by individual members would create a risk of inconsistent or
                                                         20   varying adjudications with respect to individual members of the Class, which would
                                                         21   establish incompatible standards of conduct for Defendant.
                                                         22         49. The prerequisites to maintaining a class action for injunctive or equitable
                                                         23   relief pursuant to Fed. R. Civ. P. 23(b)(2) are met as Defendant has acted or refused
                                                         24   to act on grounds generally applicable to the Class, thereby making appropriate final
                                                         25   injunctive or equitable relief with respect to the Class as a whole.
                                                         26         50. Plaintiff and Plaintiff’s counsel are unaware of any difficulties that are
                                                         27   likely to be encountered in the management of this action that would preclude its
                                                         28   maintenance as a class action.
                                                                                                         15
                                                                                   FIRST AMENDED CLASS ACTION COMPLAINT
                                                                 Case 5:20-cv-04048-SVK Document 23 Filed 08/27/20 Page 16 of 24




                                                          1                                         COUNT I
                                                          2                   Unfair and Unlawful Business Acts and Practices
                                                          3                    (Business and Professions Code § 17200, et seq.)
                                                          4         51. Plaintiff re-alleges and incorporates by reference all allegations contained
                                                          5   in the complaint, as though fully set forth herein.
                                                          6         52. Plaintiff brings this claim individually and on behalf of the Class.
                                                          7         53. Defendant’s conduct constitutes an unfair business act and practice
                                                          8   pursuant to California Business & Professions Code § 17200, et seq. (the “UCL”).
                                                          9   The UCL provides, in pertinent part: “Unfair competition shall mean and include
                                                         10   unlawful, unfair or fraudulent business practices and unfair, deceptive, untrue or
                                                         11   misleading advertising[.]”
                          9255 Sunset Blvd., Suite 804
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         12         54. Plaintiff brings this claim seeking equitable and injunctive relief to stop
                                                         13   Defendant’s misconduct, as complained of herein, and to seek restitution of the
                                                         14   amounts Defendant acquired through the unfair, unlawful, and fraudulent business
                                                         15   practices described herein.
                                                         16         55. Defendant’s knowing conduct, as alleged herein, constitutes an “unfair”
                                                         17   and/or “fraudulent” business practice, as set forth in California Business &
                                                         18   Professions Code §§ 17200-17208.
                                                         19         56. Defendant’s conduct was and continues to be unfair and fraudulent
                                                         20   because, directly or through its agents and employees, Defendant made uniform
                                                         21   materially false representations and omissions, as described more fully supra.
                                                         22   Defendant was and is aware that the representations and omissions it has made about
                                                         23   the Products were and continue to be false and misleading.
                                                         24         57. Defendant had an improper motive—to derive financial gain at the
                                                         25   expense of accuracy or truthfulness—in its practices related to the labeling and
                                                         26   advertising of the Products.
                                                         27         58. There were reasonable alternatives available to Defendant to further
                                                         28   Defendant’s legitimate business interests, other than the conduct described herein.
                                                                                                         16
                                                                                   FIRST AMENDED CLASS ACTION COMPLAINT
                                                                 Case 5:20-cv-04048-SVK Document 23 Filed 08/27/20 Page 17 of 24




                                                          1         59. Defendant’s misrepresentations of material facts, as set forth herein, also
                                                          2   constitute an “unlawful” practice because they violate California Civil Code §§ 1572,
                                                          3   1573, 1709, 1710, 1711, and 1770, as well as the common law.
                                                          4         60. Defendant’s conduct in making the representations described herein
                                                          5   constitutes a knowing failure to adopt policies in accordance with and/or adherence
                                                          6   to applicable laws, as set forth herein, all of which are binding upon and burdensome
                                                          7   to its competitors. This conduct engenders an unfair competitive advantage for
                                                          8   Defendant, thereby constituting an unfair business practice under California Business
                                                          9   & Professions Code §§ 17200-17208.
                                                         10         61. In addition, Defendant’s conduct was, and continues to be, unfair, in that
                                                         11   its injury to countless purchasers of the Products is substantial, and is not outweighed
                          9255 Sunset Blvd., Suite 804
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         12   by any countervailing benefits to consumers or to competitors.
                                                         13         62. Moreover, Plaintiff and members of the Class could not have reasonably
                                                         14   avoided such injury. Defendant’s uniform, material representations and omissions
                                                         15   regarding the Products was likely to deceive, and Defendant knew or should have
                                                         16   known that its representations and omissions were untrue and misleading. Plaintiff
                                                         17   purchased the Products in reliance on the representations made by Defendant, as
                                                         18   alleged herein.
                                                         19         63. Plaintiff and members of the Class have been directly and proximately
                                                         20   injured by Defendant’s conduct in ways including, but not limited to, the monies paid
                                                         21   to Defendant for the Products that lacked the characteristics advertised, interest lost
                                                         22   on those monies, and consumers’ unwitting support of a business enterprise that
                                                         23   promotes deception and undue greed to the detriment of consumers, such as Plaintiff
                                                         24   and Class members.
                                                         25         64. As a result of the business acts and practices described above, Plaintiff
                                                         26   and members of the Class, pursuant to § 17203, are entitled to an order enjoining such
                                                         27   future wrongful conduct on the part of Defendant and such other orders and judgments
                                                         28   that may be necessary to disgorge Defendant’s ill-gotten gains and to restore to any
                                                                                                         17
                                                                                   FIRST AMENDED CLASS ACTION COMPLAINT
                                                                 Case 5:20-cv-04048-SVK Document 23 Filed 08/27/20 Page 18 of 24




                                                          1   person in interest any money paid for the Products as a result of the wrongful conduct
                                                          2   of Defendant.
                                                          3         65. Pursuant to Civil Code § 3287(a), Plaintiff and the Class are further
                                                          4   entitled to pre-judgment interest as a direct and proximate result of Defendant’s unfair
                                                          5   and fraudulent business conduct. The amount on which interest is to be calculated is
                                                          6   a sum certain and capable of calculation, and Plaintiff and the Class are entitled to
                                                          7   interest in an amount according to proof.
                                                          8                                         COUNT II
                                                          9                             Deceptive Advertising Practices
                                                         10               (California Business & Professions Code §§ 17500, et seq.)
                                                         11         66. Plaintiff re-alleges and incorporates by reference all allegations contained
                          9255 Sunset Blvd., Suite 804
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         12   in the complaint, as though fully set forth herein.
                                                         13         67. Plaintiff brings this claim individually and on behalf of the Class.
                                                         14         68. California Business & Professions Code § 17500 prohibits “unfair,
                                                         15   deceptive, untrue or misleading advertising[.]”
                                                         16         69. Defendant violated § 17500 when it represented, through its false and
                                                         17   misleading advertising and other express representations, that Defendant’s Products
                                                         18   possessed characteristics and value that they did not actually have.
                                                         19         70. Defendant’s deceptive practices were specifically designed to induce
                                                         20   reasonable consumers like Plaintiff to purchase the Products. Defendant’s uniform,
                                                         21   material representations and omissions regarding the Products were likely to deceive,
                                                         22   and Defendant knew or should have known that its uniform representations and
                                                         23   omissions were untrue and misleading. Plaintiff purchased the Products in reliance on
                                                         24   the representations made by Defendant, as alleged herein.
                                                         25         71. Plaintiff and members of the Class have been directly and proximately
                                                         26   injured by Defendant’s conduct in ways including, but not limited to, the monies paid
                                                         27   to Defendant for the Products that lacked the characteristics advertised, interest lost
                                                         28   on those monies, and consumers’ unwitting support of a business enterprise that
                                                                                                          18
                                                                                   FIRST AMENDED CLASS ACTION COMPLAINT
                                                                 Case 5:20-cv-04048-SVK Document 23 Filed 08/27/20 Page 19 of 24




                                                          1   promotes deception and undue greed to the detriment of consumers, such as Plaintiff
                                                          2   and the Class members.
                                                          3         72. The above acts of Defendant, in disseminating materially misleading and
                                                          4   deceptive representations and statements throughout California to consumers,
                                                          5   including Plaintiff and members of the Class, were and are likely to deceive
                                                          6   reasonable consumers in violation of § 17500.
                                                          7         73. In making and disseminating the statements alleged herein, Defendant
                                                          8   knew or should have known that the statements were untrue or misleading, and acted
                                                          9   in violation of § 17500.
                                                         10         74. Defendant continues to engage in unlawful, unfair and deceptive practices
                                                         11   in violation of §17500.
                          9255 Sunset Blvd., Suite 804
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         12         75. As a direct and proximate result of Defendant’s unlawful conduct in
                                                         13   violation of § 17500, Plaintiff and members of the Class, pursuant to § 17535, are
                                                         14   entitled to an order of this Court enjoining such future wrongful conduct on the part
                                                         15   of Defendant, and requiring Defendant to disclose the true nature of their
                                                         16   misrepresentations.
                                                         17         76. Plaintiff and members of the Class also request an order requiring
                                                         18   Defendant to disgorge its ill-gotten gains and/or award full restitution of all monies
                                                         19   wrongfully acquired by Defendant by means of such acts of false advertising, plus
                                                         20   interests and attorneys’ fees.
                                                         21                                        COUNT III
                                                         22                              Consumers Legal Remedies Act
                                                         23                              (Cal. Civ. Code § 1750, et seq.)
                                                         24         77. Plaintiff re-alleges and incorporates by reference all of the allegations
                                                         25   contained in the complaint, as though fully set forth herein.
                                                         26         78. Plaintiff brings this claim individually and on behalf of the Class.
                                                         27         79. Plaintiff brings this action pursuant to California’s Consumers Legal
                                                         28   Remedies Act (“CLRA”), Cal. Civ. Code § 1750, et seq.
                                                                                                        19
                                                                                    FIRST AMENDED CLASS ACTION COMPLAINT
                                                                 Case 5:20-cv-04048-SVK Document 23 Filed 08/27/20 Page 20 of 24




                                                          1         80. The CLRA provides that “unfair methods of competition and unfair or
                                                          2   deceptive acts or practices undertaken by any person in a transaction intended to result
                                                          3   or which results in the sale or lease of goods or services to any consumer are
                                                          4   unlawful.”
                                                          5         81. The Products are “goods,” as defined by the CLRA in California Civil
                                                          6   Code §1761(a).
                                                          7         82. Defendant is a “person,” as defined by the CLRA in California Civil Code
                                                          8   §1761(c).
                                                          9         83. Plaintiff and members of the Class are “consumers,” as defined by the
                                                         10   CLRA in California Civil Code §1761(d).
                                                         11         84. Purchase of the Products by Plaintiff and members of the Class are
                          9255 Sunset Blvd., Suite 804
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         12   “transactions,” as defined by the CLRA in California Civil Code §1761(e).
                                                         13         85. Defendant violated Section 1770(a)(5) by representing that the Products
                                                         14   have “characteristics, . . . uses [or] benefits . . . which [they] do not have” in that the
                                                         15   Products are falsely labeled and advertised as being, among other things, natural.
                                                         16   Defendant knew that consumers will often pay more for products with this attribute
                                                         17   and have unfairly profited from its false and misleading claims.
                                                         18         86. Similarly, Defendant violated section 1770(a)(7) by representing that the
                                                         19   Products “are of a particular standard, quality, or grade . . . if they are of another” by
                                                         20   falsely and deceptively labeling and advertising the Products as, among other things,
                                                         21   being natural.
                                                         22         87. In addition, Defendant violated section 1770(a)(9) by advertising the
                                                         23   Products “with intent not to sell them as advertised” in that the Products are falsely
                                                         24   labeled and advertised as, among other things, being “100% Natural.”
                                                         25         88. Defendant’s uniform and material representations and omissions
                                                         26   regarding the Products were likely to deceive, and Defendant knew or should have
                                                         27   known that its representations and omissions were untrue and misleading.
                                                         28         89. Plaintiff and members of the Class could not have reasonably avoided
                                                                                                          20
                                                                                    FIRST AMENDED CLASS ACTION COMPLAINT
                                                                 Case 5:20-cv-04048-SVK Document 23 Filed 08/27/20 Page 21 of 24




                                                          1   such injury. Plaintiff and members of the Class were unaware of the existence of the
                                                          2   facts that Defendant suppressed and failed to disclose; and, Plaintiff and members of
                                                          3   the Class would not have purchased the Products and/or would have purchased them
                                                          4   on different terms had they known the truth.
                                                          5         90. Plaintiff and members of the Class have been directly and proximately
                                                          6   injured by Defendant’s conduct. Such injury includes, but is not limited to, the
                                                          7   purchase price of the Products and/or the price of the Products at the prices at which
                                                          8   they were offered.
                                                          9         91. Given that Defendant’s conduct violated § 1770(a), Plaintiff and
                                                         10   members of the Class are entitled to seek and seek injunctive relief to put an end to
                                                         11   Defendant’s violations of the CLRA.
                          9255 Sunset Blvd., Suite 804
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         12         92. Moreover, Defendant’s conduct is malicious, fraudulent, and wanton in
                                                         13   that Defendant intentionally misled and withheld material information from
                                                         14   consumers to increase the sale of the Products.
                                                         15         93. On June 18, 2020, pursuant to California Civil Code § 1782(a), Plaintiff
                                                         16   on his own behalf, and on behalf of members of the Class, notified Defendant of the
                                                         17   alleged violations of the Consumers Legal Remedies Act.
                                                         18         94. Plaintiff respectfully requests that the Court enjoin Defendant from
                                                         19   continuing to employ the unlawful methods, acts, and practices alleged herein
                                                         20   pursuant to § 1780(a)(2). In addition, Defendant should be compelled to provide
                                                         21   restitution and damages to consumers who paid for Products that are not what they
                                                         22   expected to receive due to Defendant’s misrepresentations.
                                                         23                                        COUNT IV
                                                         24                              Breach of Express Warranty
                                                         25         95. Plaintiff re-alleges and incorporates by reference all of the allegations
                                                         26   contained in the complaint, as though fully set forth herein.
                                                         27         96. Plaintiff brings this claim individually and on behalf of the Class.
                                                         28         97. By advertising and selling the Products at issue, Defendant made
                                                                                                        21
                                                                                   FIRST AMENDED CLASS ACTION COMPLAINT
                                                                 Case 5:20-cv-04048-SVK Document 23 Filed 08/27/20 Page 22 of 24




                                                          1   promises and affirmations of fact on the Products’ packaging and labeling, and
                                                          2   through its marketing and advertising, as described herein. This labeling and
                                                          3   advertising constitute express warranties and became part of the basis of the bargain
                                                          4   between Plaintiff and members of the Class, and Defendant.
                                                          5          98. Defendant purports, through the Products’ labeling and advertising, to
                                                          6   create express warranties that the Products are, among other things, “100% Natural.”
                                                          7          99. Despite Defendant’s express warranties about the nature of the Products,
                                                          8   the Products are not “100% Natural,” and the Products are, therefore, not what
                                                          9   Defendant represented them to be.
                                                         10          100. Accordingly, Defendant breached express warranties about the Products
                                                         11   and their qualities because the Products do not conform to Defendant’s affirmations
                          9255 Sunset Blvd., Suite 804
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         12   and promises.
                                                         13          101. As a direct and proximate result of Defendant’s breach of express
                                                         14   warranty, Plaintiff and members of the Class were harmed in the amount of the
                                                         15   purchase price they paid for the Products. Further, Plaintiff and members of the Class
                                                         16   have suffered and continue to suffer economic losses and other damages including,
                                                         17   but not limited to, the amounts paid for the Products, and any interest that would have
                                                         18   accrued on those monies, in an amount to be proven at trial.
                                                         19                                         COUNT V
                                                         20                                    Unjust Enrichment
                                                         21          102. Plaintiff repeats and re-alleges the allegations of the preceding paragraphs
                                                         22   as if fully set forth herein.
                                                         23          103. Plaintiff brings this claim individually and on behalf of the Class.
                                                         24          104. By purchasing the Products, Plaintiff and members of the Class conferred
                                                         25   a benefit on Defendant in the form of the purchase price of the Products.
                                                         26          105. Defendant had knowledge of such benefit.
                                                         27          106. Defendant appreciated the benefit because, were consumers not to
                                                         28   purchase the Products, Defendant would not generate revenue from the sales of the
                                                                                                         22
                                                                                     FIRST AMENDED CLASS ACTION COMPLAINT
                                                                Case 5:20-cv-04048-SVK Document 23 Filed 08/27/20 Page 23 of 24




                                                          1   Products.
                                                          2         107. Defendant’s acceptance and retention of the benefit is inequitable and
                                                          3   unjust because the benefit was obtained by Defendant’s fraudulent and misleading
                                                          4   representations and omissions.
                                                          5         108. Equity cannot in good conscience permit Defendant to be economically
                                                          6   enriched for such actions at the expense of Plaintiff and members of the Class, and
                                                          7   therefore restitution and/or disgorgement of such economic enrichment is required.
                                                          8                                PRAYER FOR RELIEF
                                                          9         109. WHEREFORE, Plaintiff, individually and on behalf of all others
                                                         10   similarly situated, pray for judgment against Defendant as follows:
                                                         11
                          9255 Sunset Blvd., Suite 804
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         12           a. For an order declaring that Defendant’s conduct violates the statutes and
                                                                         laws referenced herein;
                                                         13

                                                         14           b. For an order requiring Defendant to immediately cease and desist from
                                                                         selling the unlawful Products in violation of law; enjoining Defendant
                                                         15              from continuing to market, advertise, distribute, and sell the Products in
                                                         16              the unlawful manner described herein; and ordering Defendant to engage
                                                                         in corrective action;
                                                         17

                                                         18           c. For an order awarding, as appropriate, compensatory and monetary
                                                                         damages, restitution or disgorgement to Plaintiff and the Class for all
                                                         19              causes of action;
                                                         20
                                                                      d. For an order awarding attorneys’ fees and costs;
                                                         21
                                                                      e. For an order awarding punitive damages;
                                                         22
                                                                      f. For an order awarding pre-and post-judgment interest; and
                                                         23

                                                         24           g. For such other and further relief as the Court deems just and proper.

                                                         25

                                                         26                             DEMAND FOR JURY TRIAL

                                                         27        Plaintiff hereby demands trial by jury on all causes of action.

                                                         28
                                                                                                        23
                                                                                   FIRST AMENDED CLASS ACTION COMPLAINT
                                                               Case 5:20-cv-04048-SVK Document 23 Filed 08/27/20 Page 24 of 24




                                                          1   Dated: August 27, 2020
                                                                                                Respectfully submitted,
                                                          2
                                                                                                CLARKSON LAW FIRM
                                                          3                                     By:
                                                          4

                                                          5                                            RYAN J. CLARKSON
                                                                                                       SHIREEN M. CLARKSON
                                                          6                                            MATTHEW T. THERIAULT
                                                                                                       LAUREN E. ANDERSON
                                                          7
                                                                                                       Attorneys for Plaintiff
                                                          8

                                                          9                                     MOON LAW APC
                                                                                                By:
                                                         10

                                                         11
                          9255 Sunset Blvd., Suite 804
CLARKSON LAW FIRM, P.C.

                            Los Angeles, CA 90069




                                                         12                                            CHRISTOPHER D. MOON
                                                                                                       KEVIN O. MOON
                                                         13
                                                                                                       Attorneys for Plaintiff
                                                         14

                                                         15

                                                         16

                                                         17

                                                         18

                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28
                                                                                                  24
                                                                                FIRST AMENDED CLASS ACTION COMPLAINT
